NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE LOPEZ-CAMARILLO,                         No.    18-71162

                Petitioner,                     Agency No. A206-917-718

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2020**
                              Pasadena, California

Before: BEA, THAPAR,*** and COLLINS, Circuit Judges.

      Felipe Lopez-Camarillo has illegally entered the United States from Mexico

nine times. During his most recent stay, he was convicted of driving under the

influence of alcohol. Immigration officers picked him up during a traffic stop a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Amul R. Thapar, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
few months later. Lopez-Camarillo admitted that he had entered the United States

illegally, and the Department of Homeland Security began the removal process.

      Initially, Lopez-Camarillo agreed that he was removable to Mexico. His

lawyer conceded removability and asked for voluntary departure and an

opportunity to seek prosecutorial discretion. But when Lopez-Camarillo got a new

lawyer, he changed his tune: He moved to withdraw his lawyer’s concession of

removability and to suppress all evidence obtained during the traffic stop

(including his statement that he had entered the country illegally). The

immigration judge denied his motion, and the Board of Immigration Appeals

affirmed. Lopez-Camarillo now petitions for review.

      We review the Board of Immigration Appeals’ legal conclusions de novo

and factual findings for substantial evidence. Blanco v. Mukasey, 518 F.3d 714,

718 (9th Cir. 2008). When the Board adopts part of the immigration judge’s

decision, we review that part of the immigration judge’s decision under the same

standards. See id.

      Lopez-Camarillo raises three arguments in his petition: (1) the immigration

judge lacked jurisdiction to issue an order of removability, (2) the Board erred by

holding that Lopez-Camarillo cannot withdraw his attorney’s concession of

removability, and (3) the Board erred by denying his request to suppress evidence.

Finding none persuasive, we deny Lopez-Camarillo’s petition for review.


                                          2
      Lack of Jurisdiction. Lopez-Camarillo argues that the immigration judge

lacked jurisdiction to issue an order of removal. Jurisdiction vests with an

immigration judge when a valid Notice to Appear is filed. 8 C.F.R § 1003.14(a)

(jurisdiction vests when charging document is filed); 8 C.F.R. § 1003.13 (defining

charging document to include Notice to Appear). In Lopez-Camarillo’s case,

while the government filed a Notice to Appear, it did not enter a time, date, or

place for Lopez-Camarillo’s removal proceedings. Lopez-Camarillo argues that

under Pereira v. Sessions this omission was fatal. 138 S. Ct. 2105, 2110 (2018).

He claims that without a time, date, or place his Notice to Appear is deficient. And

without a valid charging document, the immigration judge had no authority to

order him removed.

      We’ve considered—and rejected—this exact argument more than once. See,

e.g., Karingithi v. Whitaker, 913 F.3d 1158, 1159–60 (9th Cir. 2019); Aguilar

Fermin v. Barr, 958 F.3d 887, 893–95 (9th Cir. 2020). Lopez-Camarillo’s reliance

on Pereira is misplaced: Pereira “was not in any way concerned with the

Immigration Court’s jurisdiction.” Karingithi, 913 F.3d at 1159. Instead, the rule

is that a Notice to Appear “need not contain time, date, and place information to

vest an immigration court with jurisdiction if such information is provided before

the hearing.” Aguilar Fermin, 958 F.3d at 889. That’s what happened here.

Before his first removal hearing, Lopez-Camarillo received a Notice of Hearing


                                          3
with the time, date, and place. The immigration judge properly exercised

jurisdiction.

      Withdrawal of Removability Concession. Lopez-Camarillo next contends

that the Board erred by holding that he cannot withdraw his attorney’s concession

of removability. Generally, an attorney’s concession is “binding on the alien client

and may be relied upon as evidence of removability.” Santiago-Rodriguez v.

Holder, 657 F.3d 820, 830 (9th Cir. 2011) (cleaned up). But “an alien can

withdraw his attorney’s admissions . . . where such admissions were the result

of . . . ineffective assistance of counsel.” Id. at 832 (cleaned up). To claim

ineffective assistance of counsel, an alien generally must: (1) submit an affidavit

detailing his allegations and any relevant facts; (2) notify his former counsel of the

allegations and give counsel an opportunity to respond; and (3) include in his

motion whether he filed a complaint with appropriate disciplinary authorities

regarding his former counsel’s representation. Correa-Rivera v. Holder, 706 F.3d

1128, 1131 (9th Cir. 2013) (citing Matter of Lozada, 19 I. & N. Dec. 637, 639

(BIA 1988)). Lopez-Camarillo concedes that he did not comply with these

requirements. But he argues that two exceptions allow him to bring an ineffective-

assistance-of-counsel claim anyway.

      First, Lopez-Camarillo contends that his counsel’s ineffective assistance is

clear from the record. But we have applied this exception only in “particularly


                                          4
egregious” cases, where ineffective assistance was “obvious.” Castillo-Perez v.

I.N.S., 212 F.3d 518, 525–26 (9th Cir. 2000). For example, we have held that

ineffective assistance was plain where it was “undisputed that [petitioner’s] lawyer

failed, without any reason, to timely file the application in spite of having told

[petitioner] that he did file it.” Id. at 526; see also Escobar-Grijalva v. I.N.S., 206

F.3d 1331, 1335 (9th Cir. 2000) (holding ineffective assistance was plain where

petitioner’s lawyer “had just walked in off the street and had no more

understanding of her case than a stranger”). By contrast, Lopez-Camarillo takes

issue with what amounts to a tactical decision: His counsel conceded removability

and, in exchange, asked for voluntary departure and an opportunity to seek

prosecutorial discretion. Tactical decisions do not constitute ineffective assistance.

Magallanes-Damian v. I.N.S., 783 F.2d 931, 933–34 (9th Cir. 1986). So Lopez-

Camarillo has not established that ineffective assistance was “plain on the face of

the administrative record.” Escobar-Grijalva, 206 F.3d at 1335.

      Second, Lopez-Camarillo argues that he had too little time to comply with

the procedural requirements of Lozada. See Matter of Lozada, 19 I. & N. Dec.

637, 639 (BIA 1988). But while we have excused compliance with the

requirements for petitioners who made “diligent efforts” to comply but “were

unsuccessful due to factors beyond [their] control,” Lopez-Camarillo proffered no




                                           5
evidence of any efforts to comply. Reyes v. Ashcroft, 358 F.3d 592, 597 (9th Cir.

2004) (citation omitted). So that exception does not apply.

      Because Lopez-Camarillo cannot raise a valid ineffective-assistance-of-

counsel claim, the Board did not err by holding him to his attorney’s concession of

removability.

      Fourth Amendment Violation. Finally, Lopez-Camarillo argues that the

Board erred by denying his request to suppress evidence obtained during the traffic

stop. Lopez-Camarillo contends that because the immigration officers had no

probable cause to stop his vehicle, any evidence from the traffic stop—namely, his

confession that he entered the country illegally—should have been suppressed

under the exclusionary rule. But the immigration judge and the Board relied on his

counsel’s concession to find him removable. See Perez-Mejia v. Holder, 663 F.3d

404, 410–11 (9th Cir. 2011). As a result, even if we found that the traffic stop was

unlawful, it would not invalidate his deportation proceedings. Medina-Sandoval v.

I.N.S., 524 F.2d 658, 659 (9th Cir. 1975).

      In any event, given that the original report of Lopez-Camarillo’s arrest

confirmed that his vehicle was stopped after immigration officers followed his

vehicle from his house pursuant to a pre-planned immigration enforcement

operation targeted specifically at him, he failed to show a prima facie case that the

officers committed an egregious Fourth Amendment violation by supposedly


                                          6
stopping him based solely on his Hispanic appearance. See Solis-Solis v. Barr, 820

F. App’x 602, 602–03 (9th Cir. 2020).

      We deny the petition for review.




                                         7